Name: Commission Delegated Regulation (EU) 2016/1443 of 29 June 2016 amending Regulation (EC) No 273/2004 of the European Parliament and of the Council and Council Regulation (EC) No 111/2005 as regards the inclusion of certain drug precursors in the list of scheduled substances (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: trade policy;  health;  executive power and public service;  international affairs;  criminal law
 Date Published: nan

 1.9.2016 EN Official Journal of the European Union L 235/6 COMMISSION DELEGATED REGULATION (EU) 2016/1443 of 29 June 2016 amending Regulation (EC) No 273/2004 of the European Parliament and of the Council and Council Regulation (EC) No 111/2005 as regards the inclusion of certain drug precursors in the list of scheduled substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 273/2004 of the European Parliament and of the Council of 11 February 2004 on drug precursors (1), and in particular Article 15 thereof, Having regard to Council Regulation (EC) No 111/2005 of 22 December 2004 laying down rules for the monitoring of trade between the Union and third countries in drug precursors (2), and in particular Article 30a thereof, Whereas: (1) Annex I to Regulation (EC) No 273/2004 and the Annex to Regulation (EC) No 111/2005 each contain a list of scheduled substances which are subject to a number of harmonised control and monitoring measures provided for by those Regulations. (2) The scheduled substances listed in Annex I to Regulation (EC) No 273/2004 and in the Annex to Regulation (EC) No 111/2005 are divided into categories for which different measures apply, so as to achieve a proportionate balance between the level of threat posed by each specific substance and the burden on licit trade. (3) The strictest control and monitoring measures are provided for in respect of the substances scheduled in category 1. Operators and users must hold a licence in order to possess those substances and to carry out any kind of transaction involving them. (4) It is possible to convert chloroephedrine and chloropseudoephedrine directly into methamphetamine with a high yield rate. Member States have demonstrated that since 2013 chloroephedrine and chloropseudoephedrine have been used on several occasions in the Union as precursors for the illicit manufacture of methamphetamine (also known as crystal meth). Additionally, several cases of use of those two substances for the production of methamphetamine have been reported outside the Union. (5) Trade in and possession of chloroephedrine and chloropseudoephedrine are currently not subject to any legal restrictions, and their control is limited to a voluntary commitment by Union operators to monitor trade and report suspicious transactions involving such substances. (6) There were no significant licit uses of chloroephedrine and chloropseudoephedrine identified during the consultation of Member States and representatives of the chemical industry. More than 3 tonnes of those substances were seized in 2013 and 2014 by the competent authorities of the Member States to prevent them from being used for the illicit manufacture of methamphetamine. (7) In the light of the high diversion risk posed by chloroephedrine and chloropseudoephedrine, and considering that their scheduling will have no significant impact on licit trade, those substances should be listed under category 1 in Annex I to Regulation (EC) No 273/2004 and in the Annex to Regulation (EC) No 111/2005. (8) Regulation (EC) No 273/2004 and Regulation (EC) No 111/2005 should therefore be amended accordingly. (9) Regulation (EC) No 273/2004 and Regulation (EC) No 111/2005 jointly implement certain provisions of the United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances of 19 December 1988 (3). In view of the close material link between those Regulations it is justified to adopt the amendments by way of one single delegated act, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 273/2004 In Annex I to Regulation (EC) No 273/2004, in the table for Category 1 scheduled substances, the following rows are added: (1R,2S)-(-)-chloroephedrine 2939 99 00 110925-64-9 (1S,2R)-(+)-chloroephedrine 2939 99 00 1384199-95-4 (1S,2S)-(+)-chloropseudoephedrine 2939 99 00 73393-61-0 (1R,2R)-(-)-chloropseudoephedrine 2939 99 00 771434-80-1 Article 2 Amendment to Regulation (EC) No 111/2005 In the Annex to Regulation (EC) No 111/2005, in the table for Category 1 scheduled substances, the following rows are added: (1R,2S)-(-)-chloroephedrine 2939 99 00 110925-64-9 (1S,2R)-(+)-chloroephedrine 2939 99 00 1384199-95-4 (1S,2S)-(+)-chloropseudoephedrine 2939 99 00 73393-61-0 (1R,2R)-(-)-chloropseudoephedrine 2939 99 00 771434-80-1 Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 47, 18.2.2004, p. 1. (2) OJ L 22, 26.1.2005, p. 1. (3) OJ L 326, 24.11.1990, p. 56.